Citation Nr: 0301764	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for vertigo.

(The issues of entitlement to service connection for duodenal 
ulcer disability and entitlement to service connection for 
gastrointestinal disorder (other than duodenal ulcer) will be 
the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to October 
1967.  

This case is before the Board of Veterans' Appeals on appeal 
from a February 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although 
the veteran requested a personal hearing, he failed to report 
for a hearing scheduled for September 1999.  This case was 
previously before the Board and was remanded in December 
2000.

With regard to the issues of entitlement to service 
connection for duodenal ulcer disability and entitlement to 
service connection for gastrointestinal disability (other 
than duodenal ulcer), the Board is undertaking additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
none of the stressors claimed by the veteran in connection 
with his PTSD claim have been verified.

2.  There is no current medical diagnosis of vertigo.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Vertigo disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The July 1996 RO letter containing the 
PTSD questionnaire and the September 2002 statement of the 
case inform the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
the types of evidence VA would assist him in obtaining.  In 
addition, a September 2001 RO letter specifically tells the 
veteran what types of information he needs to provide, such 
as names and dates of those alleged to have been killed and 
wounded, to confirm his in-service stressors for his PTSD 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

Furthermore, with regard to the PTSD and vertigo issues, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, VA examination reports, Social Security 
records, and unit history documents.  The September 2002 
statement of the case explains the evidence needed for a 
service connection case as well as what evidence the VA will 
obtain and what evidence the veteran needs to obtain. As the 
record shows that the veteran has undergone VA examination in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims addressed in this decision.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD Claim

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The Board notes that the veteran's claim was filed in 1996.  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's service personnel records show that he 
did serve in Vietnam.  However, such records do not suggest 
participation in combat.  His DD-214 as well as his personnel 
records show that he was a lineman and/or wireman.  There is 
also no evidence that he was awarded any combat decorations.  
The Board does note that personnel records show assignment to 
the 147th AvnCo (MedHel) during his tour in Vietnam, but the 
section for reporting participation in campaigns is blank.  
Based on this evidence, the Board finds that the veteran did 
not engage in combat with the enemy.  

Where, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence corroborating the 
stressor.  West v. Brown, 7 Vet. App. 70, 76 (1994).  A 
stressor must consist of an event during service.  Zarycki v. 
Brown, 6 Vet.App. 91, 99 (1993).  

Post-service evidence regarding the issue of PTSD consists of 
a statement from the veteran concerning his alleged in-
service stressors, private medical records, VA medical 
records, Social Security records and military history 
documents from the National Archives and the Department of 
the Army.  The Social Security records and the private and VA 
medical records reveal a current diagnosis of PTSD.  

The veteran alleges several stressors.  Specifically, in his 
October 1996 statement, the veteran claims that in December 
1965 he had just exited a local business in Vietnam when it 
was hit by a grenade.  He also recounts a May 1965 incident 
where he participated in the recovery of a downed helicopter 
during which his NCO exchanged fire with the enemy.  The 
Board notes here that according to service records, the 
veteran did not arrive in Vietnam until November 1965.  In 
addition, he says that he came under fire while serving as a 
substitute door gunner on a helicopter and crash-landed.

The record includes a September 1997 letter from the 
Department of the Army's Center for Research of Unit Records  
(USASCRUR) which states that it could only verify that the 
veteran was a wireman assigned to an aviation company in 
Vietnam.  It could not verify the bombing of the local 
business in 1965, or the veteran's allegations that he served 
as a substitute door gunner.  The record also contains the 
veteran's unit's history records, a March 2002 letter from an 
Army historian, and a letter from the National Archives and 
Records Administration (National Archives).  However, these 
records do not contain confirm or corroborate any of the 
alleged combat situations referenced by the veteran. 

Specifically, the documents do not reference any unit members 
being killed or injured in a bombing incident at a local 
business or any unit member's participation in the recovery 
of a downed helicopter in May of 1965.  In fact, the unit 
history records reflect that the unit did not begin 
operations in Vietnam until December of 1965.  Even assuming 
the veteran meant May 1966 instead of May 1965 when 
referencing the rescue operation, there is no record in the 
unit history documents of an incident matching the veteran's 
description.  In addition, there is no record in the unit 
history documents of the veteran serving as a substitute door 
gunner.  

The veteran's October 1996 statement relates the following 
incidents as in-service stressors:  twelve company members 
that were killed when their Chinook was shot down in August 
1965, exiting a business in Vietnam immediately before it was 
bombed and seeing injured and dead bodies, nightly airfield 
mortar in his company's area, witnessing his NCO exchange 
fire with and kill an enemy combatant in the course of a 
rescue operation, coming in close contact with a tiger while 
in the jungle, coming under fire when substituting as a door 
gunner, and serving as an honor guard during military 
funerals.  However, none of these stressors are corroborated 
by any of the evidence of record.  

As noted above, the bombing of the Vietnamese business, the 
nightly airfield mortar, his participation in a rescue 
mission in May 1965 or May 1966, and serving as a substitute 
door gunner could not be confirmed by any of the evidence of 
record.
The evidence of record also fails to corroborate the death of 
twelve unit members in August of 1965 and his confrontation 
with the tiger.  Specifically, the March 2002 letter from an 
Army historian states that he was unable to locate any 
records confirming that twelve members of the veteran's unit 
were killed in August of 1965.  In addition, the unit history 
records also fail to disclose any incident involving the 
death of twelve members of the veteran's unit in August 1965.  
Moreover, despite the September 2001 request from the RO, the 
veteran did not provide names for any of the individuals 
allegedly killed.  Finally, the September 1997 letter from 
USASCRUR specifically notes that it cannot document his 
confrontation with a tiger and this incident in not recorded 
in the unit history documents.  Therefore, these alleged in-
service stressors are not corroborated.

The Board notes the veteran's allegations that serving in the 
honor guard is one of his in-service stressors for his PTSD.  
However, the veteran does not provide specific information of 
an actual stressor related to this duty.  The veteran was 
asked by the RO in September 2001 to provide further details 
regarding his service in the honor guard and the veteran 
failed to do so.  Therefore, there is no evidence of record 
of any in-service stressor related to the veteran's duty as a 
member of the honor guard.

In sum, the preponderance of the evidence is against a 
finding that there is credible evidence of in-service 
stressors to support the veteran's claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f).  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).

The Board acknowledges the veteran's Vietnam service.  
However, because the evidence is against a finding that he 
participated in combat with the enemy, his claimed stressors 
must be verified and a diagnosis of PTSD must be made based 
on those verified stressors.  The record shows numerous 
attempts to verify the stressors reported by the veteran.  
However, there has been no verification, and the veteran's 
statements alone are no sufficient to establish the 
stressors.  Should the veteran be able to furnish more 
detailed information in the future which might allow for 
verification of claimed stressors, he may request that his 
PTSD claim be reopened.  

II.  Vertigo Claim

The veteran also raises a claim of entitlement to service 
connection for vertigo.  
The July 2002 VA examination revealed that the veteran 
complained of intermittent and brief episodes of 
lightheadedness when he bends over or stands up too quickly 
and he claimed that these episodes began in the 1960s.  The 
examiner noted that the veteran did not complain of vertigo 
and the symptoms described by the veteran were not suspicious 
to peripheral vestibular pathology.  After thorough testing 
of the ears, the examiner diagnosed high frequency sensori-
neural hearing loss.  There was no diagnosis of vertigo.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal as to entitlement to service connection for PTSD 
is denied.

The appeal as to entitlement to service connection for 
vertigo is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

